Citation Nr: 1227652	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  09-27 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to his service-connected right knee disability.

2.  Entitlement to service connection for a right shoulder disorder, to include as secondary to his service-connected right knee disability.

3.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to his service-connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to October 1976.

These matters come before the Board of Veterans' Appeals (BVA or Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge in December 2011.  A copy of the transcript is of record.  The Veteran submitted evidence at his hearing with waiver of RO review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Social Security Records - The Veteran submitted a copy of a March 2008 decision issued by the Social Security Administration (SSA) awarding disabilities benefits based on several impairments to include status post total knee replacement, status post rotator cuff repair and degenerative disc disease.  Copies of all of the medical records used in this determination are not of record. 

VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant. Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  As there are potentially outstanding records associated with the Veteran's SSA file, relevant to the claims on appeal, these records must be obtained. 

VA Examination-  The Board has reviewed a January 2008 VA examination and March 2008 addendum opinion regarding the etiology of the Veteran's left knee, right shoulder and lumbar spine disorders.  Initially, the Board notes that the VA examiner's March 2008 opinion regarding the etiology of his Veteran's left knee, right shoulder and lumbar spine disorders is contradictory in nature.  She stated that "it is less likely as not that this man's right shoulder, lower back, and left knee complaints have been significantly altered or caused by degenerative problems . . . associated with his right knee."  Although she appears to provide a "negative opinion" her aggravation opinion that his disabilities have not been "significantly altered" implies that they may have been altered in some way.

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995. 
 
Significantly, although the March 2008 VA opinion could potentially be construed in a positive light, it is not sufficient to award service connection at this time.  As noted above, under 38 C.F.R. § 3.310 (effective October 10, 2006), service connection cannot be awarded on an aggravation basis within establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  Moreover, the rationale for this opinion is somewhat lacking. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion). 

The Board has considered an October 2007 statement from the Veteran's private treating physician, indicating a relationship between his right knee and his left knee, right shoulder and low back.  However, rationale for this opinion is lacking.  See also Nieves-Rodriguez v. Peake. 

Thus, on remand, an additional VA examination and/or opinion should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the SSA and attempt to obtain and associate with the claims file a copy of any decision and medical records used to determine disability eligibility.  Any negative search result should be noted in the record.  


2.  Obtain and associate with the claims file any new and relevant VA medical records or private medical records identified by the Veteran.  

3.  Following the development set forth in the Remand paragraph above, return the Veteran's claims file to the examiner(s) who conducted his VA examination/opinion in January/March 2008, or to a qualified medical professional if any examiner(s) is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled.  

The examiner should review the Veteran's claims file and render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left knee disorder is caused by, or aggravated by, his service-connected right knee disability; or is at least as likely as not otherwise casually related to service.  The examiner should discuss the October 2007 private opinion.   

The examiner should review the Veteran's claims file and render an opinion as to whether it is at least as likely as not that the Veteran's right shoulder disorder is caused by, or aggravated by, his service-connected right knee disability; or is at least as likely as not otherwise casually related to service.  The examiner should discuss the October 2007 private opinion.   

The examiner should review the Veteran's claims file and render an opinion as to whether it is at least as likely as not that the Veteran's lumbar spine disorder is caused by, or aggravated by, his service-connected right knee disability; or is at least as likely as not otherwise casually related to service, to include April 1974 in-service treatment complaints of back pain.  The examiner should discuss the October 2007 private opinion.   

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the left knee, right shoulder and lumbar spine disorders (i.e., a baseline) before the onset of the aggravation.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


